DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 10 and 12-14 are objected to because of the following informalities:  
--In claims 4, 10, 12, 13 and 14, insert “and” between the corresponding last limitations.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 7-8, 11 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ulupinar et al. (U.S. PGPub 2010/0260097), hereinafter referred to as Ulupinar.
Regarding claim 1, Ulupinar teaches a bearer mapping method for wireless backhaul nodes, applied to a donor base station, the method comprising: 
sending bearer configuration information to the wireless backhaul node (bearer establishment requesting component can transmit a request to establish one or more radio bearers to target relay eNB for communicating with UE; See [0087]), wherein the bearer configuration information is used to configure one or more of: 
a first bearer between the wireless backhaul node and the downstream wireless backhaul node or a UE (the request can relate to one or more radio bearers established by relay eNB to communicate with UE; See [0087]); 
the bearer mapping relationship of the first bearer;
a second bearer between the wireless backhaul node and the upstream wireless backhaul node or the donor base station; 
the bearer mapping relationship of the second bearer; and 
the bearer mapping relationship between the first bearer and the second bearer.  

Regarding claim 3, Ulupinar further discloses the method according to claim 1. further comprising: 
sending a first indication information to the wireless backhaul node. the first indication information indicating the wireless backhaul node to create, modify or release a corresponding bearer mapping relationship (the request can relate to one or more radio bearers established by relay eNB to communicate with UE; See [0087]).  

Regarding claim 7, Ulupinar discloses a bearer mapping method for a wireless backhaul node, applied to a wireless backhaul node, comprising: 
receiving the bearer configuration information from a donor base station (bearer establishment requesting component can transmit a request to establish one or more radio bearers to target relay eNB for communicating with UE; See [0087]); 
configuring one or more of the following according to the bearer configuration information: 
a first bearer between the wireless backhaul node and the downstream wireless backhaul node or a UE (the request can relate to one or more radio bearers established by relay eNB to communicate with UE; See [0087]); 
a bearer mapping relationship of the first bearer;
a second bearer between the wireless backhaul node and the upstream wireless backhaul node or the donor base station; Preliminary AtendientLadas & Pany Ref No. B-10560PCT 632919-3 New U.S. National Stage Application
a bearer mapping relationship of the second bearer; and 
a bearer mapping relationship between the first bearer and the second bearer.  
Regarding claim 8, Ulupinar further discloses the method according to claim 7, wherein the first bearer or the second bearer is a newly-created bearer according to the bearer configuration information or a reused bearer (the request can relate to one or more radio bearers established by relay eNB to communicate with UE; See [0087]).  

Regarding claim 11, Ulupinar further discloses the method according to claim 7, further comprising: 
receiving the first indication information from the donor base station or the upstream wireless backhaul node (the request can relate to one or more radio bearers established by relay eNB to communicate with UE; See [0087]); 
indicating to create. modify or release the corresponding bearer mapping relationship according to the first indication information (the request can relate to one or more radio bearers established by relay eNB to communicate with UE; See [0087]).  

Regarding claim 29, Ulupinar discloses a donor base station (See Fig. 1, #102), comprising a processor (See [0136]), a storage (See [0136]), and a computer program stored on the storage and executable by the processor (See [0159]), the computer program implementing. when executed by the processor, the steps of the bearer mapping method for wireless backhaul nodes according to claim 1 (See [0087]).  

Regarding claim 30, Ulupinar discloses a wireless backhaul node (See Fig. 1, #104), comprising a processor (See [0136]), a storage (See [0136]), and a computer program stored on the storage and executable by the processor (See [0159]), the computer program implementing, when executed by the processor, thePreliminary AtendmientLadas & Pany Ref No. B-10560PCT 632919-3 New U.S. National Stage Application steps of the bearer mapping method for the wireless backhaul node according to claim 7 (See [0087]).  

Regarding claim 31, Ulupinar discloses a computer readable storage medium having a computer program stored thereon (See [0160]), the computer program implementing, when executed by a processor, the steps of a bearer mapping method applied to a donor base station, the method comprising: 
sending bearer configuration information to the wireless backhaul node (bearer establishment requesting component can transmit a request to establish one or more radio bearers to target relay eNB for communicating with UE; See [0087]), wherein the bearer configuration information is used to configure one or more of: 
a first bearer between the wireless backhaul node and the downstream wireless backhaul node or a UE (the request can relate to one or more radio bearers established by relay eNB to communicate with UE; See [0087]); 
the bearer mapping relationship of the first bearer; 
a second bearer between the wireless backhaul node and the upstream wireless backhaul node or the donor base station; 
the bearer mapping relationship of the second bearer; and 
the bearer mapping relationship between the first bearer and the second bearer; 
or, the computer program implementing, when executed by a processor, the steps of a bearer mapping method applied to a wireless backhaul node. the method comprising: 
receiving the bearer configuration information from a donor base station (bearer establishment requesting component can transmit a request to establish one or more radio bearers to target relay eNB for communicating with UE; See [0087]); 
configuring one or more of the following according to the bearer configuration information; 
a first bearer between the wireless backhaul node and the downstream wireless backhaul node or a UE (the request can relate to one or more radio bearers established by relay eNB to communicate with UE; See [0087]); 
a bearer mapping relationship of the first bearer; a second bearer between the wireless backhaul node and the upstream wireless backhaul node or the donor base station; 
a bearer mapping relationship of the second bearer; and 
a bearer mapping relationship between the first bearer and the second bearer.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar as applied to claims 1 and 7 above, and further in view of Teyeb et al. (U.S. PGPub 2019/0349834), hereinafter referred to as Teyeb.
Regarding claim 2, Ulupinar fails to teach the method according to claim 1, wherein the bearer mapping relationship between the first bearer and the second bearer comprises: multiple first bearers corresponding to one second bearer; or one first bearer corresponding to multiple second bearers.  
Teyeb teaches wherein the bearer mapping relationship between the first bearer and the second bearer comprises: multiple first bearers corresponding to one second bearer (mapping a plurality of end-user bearers to backhaul bearers in consideration of QoS classes for the end-user bearers and a distance from the node to a destination node for each of the plurality of end-user bearers, such that at least one of the backhaul bearers carries end-user bearers with different QoS classes; See [0215]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Ulupinar to include wherein the bearer mapping relationship between the first bearer and the second bearer comprises: multiple first bearers corresponding to one second bearer taught by Teyeb in order to optimize communications and minimize delays.

Regarding claim 4, Ulupinar fails to teach the method according to claim 1, wherein the bearer mapping relationship of the first bearer or the bearer mapping relationship of the second bearer comprises one or more of the following: the first bearer or the second bearer corresponding to one or more QoS identifiers; the first bearer or the second bearer corresponding to a combination of one or more UE identifiers and bearer identifiers; the first bearer or the second bearer corresponding to a combination of one or more UE identifiers and QoS flow identifiers.  
Teyeb teaches wherein the bearer mapping relationship of the first bearer or the bearer mapping relationship of the second bearer comprises the first bearer or the second bearer corresponding to one or more QoS identifiers (mapping a plurality of end-user bearers to backhaul bearers in consideration of QoS classes for the end-user bearers; See [0057]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Ulupinar to include wherein the bearer mapping relationship of the first bearer or the bearer mapping relationship of the second bearer comprises the first bearer or the second bearer corresponding to one or more QoS identifiers taught by Teyeb in order to optimize communications and minimize delays.

Regarding claim 9 , Ulupinar fails to teach the method according to claim 7, wherein the bearer mapping relationship between the first bearer and the second bearer comprises: multiple first bearers corresponding to one second bearer; or, one first bearer corresponding to multiple second bearers.
Teyeb teaches wherein the bearer mapping relationship between the first bearer and the second bearer comprises: multiple first bearers corresponding to one second bearer (mapping a plurality of end-user bearers to backhaul bearers in consideration of QoS classes for the end-user bearers and a distance from the node to a destination node for each of the plurality of end-user bearers, such that at least one of the backhaul bearers carries end-user bearers with different QoS classes; See [0215]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Ulupinar to include wherein the bearer mapping relationship between the first bearer and the second bearer comprises: multiple first bearers corresponding to one second bearer taught by Teyeb in order to optimize communications and minimize delays.
	
Regarding claim 12, Ulupinar fails to teach the method according to claim 7, wherein the bearer mapping relationship of the first bearer or the bearer mapping relationship of the second bearer comprises one or more of the following: Preliminary AtendientLadas & Pany Ref No. B-10560PCT 632919-3the first bearer or the second bearer corresponding to one or more QoS identifiers; the first bearer or the second bearer corresponding to a combination of one or more UE identifiers and the bearer identities: the first bearer or the second bearer corresponding to a combination of one or more UE identifiers and the QoS identities.  
Teyeb teaches wherein the bearer mapping relationship of the first bearer or the bearer mapping relationship of the second bearer comprises the first bearer or the second bearer corresponding to one or more QoS identifiers (mapping a plurality of end-user bearers to backhaul bearers in consideration of QoS classes for the end-user bearers; See [0057]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Ulupinar to include wherein the bearer mapping relationship of the first bearer or the bearer mapping relationship of the second bearer comprises the first bearer or the second bearer corresponding to one or more QoS identifiers taught by Teyeb in order to optimize communications and minimize delays.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ulupinar as applied to claim 7 above, and further in view of Hampel et al. (U.S. PGPub 2019/0044754), hereinafter referred to as Hampel.
Regarding claim 6, Ulupinar fails to teach the method according to claim 1, further comprising: configuring QoS parameters of multiple wireless interfaces, the wireless interface referring to a wireless interface through which the UE access the donor base station, and the QoS parameters meet the peer-to-peer requirements of the UE.  
Hampel teaches configuring QoS parameters of multiple wireless interfaces, the wireless interface referring to a wireless interface through which the UE access the donor base station, and the QoS parameters meet the peer-to-peer requirements of the UE (mapping QoS traffic to the various tunnels; See [0121]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Ulupinar to include configuring QoS parameters of multiple wireless interfaces, the wireless interface referring to a wireless interface through which the UE access the donor base station, and the QoS parameters meet the peer-to-peer requirements of the UE taught by Hampel in order to minimize delay.

Regarding claim 10, Ulupinar further teaches the method according to claim 7, further comprising: 
receiving a data packet from the donor base station or the upstream wireless backhaul node (Donor eNB can also include a packet routing component that can transmit packets received from a core network to an intended UE or relay eNB (e.g., via one or more intermediary relay eNBs); See [0072]), the data packet including a destination node identifier (It is to be appreciated that relay eNB can associate the one or more packets with UE according to an identifier in the one or more packets and/or the like; See [0076]); 
sending the data packet through the determined first bearer (Packet routing component can transmit one or more packets from the packet buffering component to UE; See [0076]); 
or, 
receiving a data packet from a downstream wireless backhaul node or UE. the data packet including a destination node identifier; 
determining the corresponding second bearer according to the destination node identifier and the bearer mapping relationship; 
sending the data packet through the determined second bearer.  
Ulupinar fails to teach determining the corresponding first bearer according to the destination node identifier and the bearer mapping relationship.
Hampel teaches determining the corresponding first bearer according to the destination node identifier and the bearer mapping relationship (See [0108]-[0112]).
Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention, to modify the method of Ulupinar to include determining the corresponding first bearer according to the destination node identifier and the bearer mapping relationship taught by Hampel in order to minimize delay.
	
		
Allowable Subject Matter
Claims 5 and 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 appears to be novel and inventive because prior art fails to show or teach the method according to claim 4, further comprising: sending a second indication information to the wireless backhaul node, the second indication information indicating the wireless backhaul node to create or modify the corresponding bearer mapping relationship according to the newly added QoS identifier, a combination of the newly added UE identifier and the bearer identifier, or a combination of the newly added UE identifier and the QoS flow identifier: or, sending a third indication information to the wireless backhaul node, the third indication information indicating the wireless backhaul node to release or modify the corresponding bearer mapping relationship according to the released QoS identifier, the released combination of the UE identifier and the bearer identifier, or the released combination of the UE identifier and the QoS flow identifier.  
Claim 13 appears to be novel and inventive because prior art fails to show or teach the method according to claim 12, further comprising: receiving a data packet from a donor base station or an upstream wireless backhaul node, the data packet comprises: destination node identification and QoS identification, or the data packet comprises: a combination of the destination node identification and the UE identification and the bearer identification: or a combination of the destination node identification and the UE identification and the QoS flow identification; determining a corresponding first bearer, according to the bearer mapping relationship, the destination node identification and the QoS identification, or according to a combination of the bearer mapping relationship, the destination node identification, the UE identification and the bearer identification, or according to a combination of the bearer mapping relationship, the destination node identification, the UE identification and the QoS flow identification; sending the data packet through the determined first bearer; or, receiving a data packet from the downstream wireless backhaul node or a UE, the data packet comprises: the destination node identification and the QoS identification, or the data packet comprises: a combination of the destination node identification, the UE identification and the bearer identification; or a combination of the destination node identification, the UE identification and the QoS flow identification; determining a corresponding second bearer, according to the bearer mapping relationship, the destination node identification and the QoS identification, or according to a combination of the bearer mapping relationship, the destination node Preliminary AtendmientLadas & Pany Ref No. B-10560PCT 632919-3identification, the UE identification and the bearer identification combination, or according to a combination of the bearer mapping relationship, the destination node identification, the UE identification and the QoS flow identification; sending the data packet through the determined second bearer.  
	Claim 14 appears to be novel and inventive for reasons similar to claim 5 above.

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/30/2022